IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
STATE OF DELAWARE
v. ID#: 1304026571

KAHLIL D. LEWIS,

Defendant.

\/\./\./\/\/\/\/

Upon Commissioner’s Report and Recommendation that Defendant’s
Motion for Postconviction Relief should be denied and Rule 61
Counsel’s Motion to Withdraw should be granted
ADOPTED
ORDER

This 5th day of December, 2018, the Court having considered the
Commissioner’s Findings of Fact and Recommendations, it appears to the Court
that:

l. On July 26, 2017, Kahlil Lewis filed a timely pro se motion for
postconviction relief (the “Postconviction Motion”) and request for the
appointment of counsel. The Court appointed counsel and set a briefing schedule
for the postconviction proceedings. On July 9, 2018, Christopher S. Koyste,
Esquire (“Postconviction Counsel”) filed a Motion to Withdraw pursuant to
Superior Court Rule 6l(e)(7) (the “Motion to Withdraw”). In the Motion to

Withdraw, Postconviction Counsel represented that there Were no potential

meritorious grounds on Which to seek postconviction relief. Although he Was
notified of the Motion to Withdraw, LeWis did not respond to that motion.

2. The Court referred the Postconviction Motion and Motion to
Withdravv to a Superior Court Commissioner under 10 Del. C. § 512 and Superior
Court Criminal Rule 62. On November 5, 2018, the Commissioner issued her
findings of fact and recommendation (the “Report”). Under Rule 62, a party
objecting to any portion of a Commissioner’s findings of fact and
recommendations may serve and file Written objections Within 10 days of the
report’s filing.1 Although 30 days have passed since the Commissioner issued her
Report, Lewis has not filed any objections LeWis therefore has Waived any
objections to the Report.2 Accordingly, the Court hereby adopts the
Commissioner’s Report in its entirety. Defendant’s Postconviction Motion is

DENIED and Postconviction Counsel’s Motion to Withdraw is GRANTED.

 

IT IS SO ORDERED. '
Abigail)l\/I. LeGrow, Ji.{jdge
Enclosures

Original to Prothonotary

cc: Kathryn S. Keller, Deputy Attorney General
Christopher S. Koyste, Esquire
Joseph Leager, Esquire
Kahlil Lewis, pro se, SBI# 00629845

 

' super. ct. Crim. R. 62(3)(5)(ii).
2 Maniscalco v. State, 2017 WL 443725, at *2 (Del. Jan. 10, 2017).